 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    ANTHONY R. TURNER,                                 1:21-cv-00924-GSA (PC)
10                       Plaintiff,                       ORDER FOR CLERK TO SERVE A COPY
11                                                        OF PLAINTIFF’S NOTICE OF APPEAL
             v.
                                                          ON THE NINTH CIRCUIT COURT OF
12    ROBERT M. BLOCK,                                    APPEALS

13                       Defendant.
                                                        (ECF No. 1.)
14

15

16          On June 11, 2021, Anthony R. Turner (“Plaintiff”) filed a document titled ”Notice of

17   Motion for Appeal of Judgment of the Above-Entitled Court.” (ECF No. 1.) The document was

18   opened by the clerk as a new civil rights action pursuant to 42 U.S.C. § 1983.

19          It appears that Plaintiff wishes to appeal the judgments from two of his cases to the Ninth

20   Circuit Court of Appeals. However, Plaintiff has not provided the case numbers of the two cases,

21   and this court is unable to identify the cases using the information found in Plaintiff’s Notice.

22          Based on the foregoing, the clerk is directed to send a copy of Plaintiff’s Notice of

23   Motion for Appeal, filed on June 11, 2021, to the Ninth Circuit.

24
     IT IS SO ORDERED.
25

26      Dated:     June 17, 2021                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
